    Case 5:21-cv-03195-SAC Document 3 Filed 09/01/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


WILLIAM CHRISTOPHER CHEATHAM,

                                    Petitioner,

             v.                                           CASE NO. 21-3195-SAC

TODD THOMPSON, ET AL.,


                                    Respondents.


                        NOTICE AND ORDER TO SHOW CAUSE



     This matter is a petition for writ of habeas corpus filed pursuant

to 28 U.S.C. § 2241. Petitioner, who is proceeding pro se, is detained

in the Leavenworth County Jail in Leavenworth, Kansas, pending state

criminal proceedings. The Court has conducted a preliminary review of

the petition and will direct Petitioner to show cause why this action

should not be dismissed under Younger v. Harris, 401 U.S. 37, 53-54

(1971).

     Petitioner       names    as   respondents    Leavenworth   County   District

Attorney Todd Thompson, Leavenworth County Sheriff Andrew Dedeke, and

Leavenworth County District Court Judge (fnu) Kuckleman. Petitioner

asserts that he is being illegally detained in violation of the First,

Second, Third, Eighth, Tenth, Fourteenth, and Fifteenth Amendments to

the United States Constitution. (Doc. 1, p. 6-7.) More specifically,

Petitioner        alleges     violations   of      his   equal   protection    and

confrontation rights, the duties and responsibilities of a prosecutor,

and his rights to peaceably assemble, to a speedy trial, and to be

free from cruel and unusual punishment. Id. Petitioner asks this Court

to order him released from confinement and hold that the information,
    Case 5:21-cv-03195-SAC Document 3 Filed 09/01/21 Page 2 of 3




complaint, and probable cause affidavit are defective and void. Id.

at 7.

Discussion

        Habeas Corpus Rule 4 requires the Court to undertake a preliminary

review of the petition and “[i]f it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to relief

. . . the judge must dismiss the petition.” Habeas Corpus Rule 4. The

United States district courts are authorized to grant a writ of habeas

corpus to a prisoner “in custody in violation of the Constitution or

laws and treaties of the United States.” 28 U.S.C. § 2241(c)(3). 1

        The United States Supreme Court has held that principles of comity

dictate that absent unusual circumstances, a federal court shall not

intervene    in   ongoing   state-court   proceedings   unless   “irreparable

injury” is “both great and immediate.” Younger, 401 U.S. at 46. Under

Younger, federal courts must abstain when “(1) the state proceedings

are ongoing; (2) the state proceedings implicate important state

interests; and (3) the state proceedings afford an adequate opportunity

to present the federal constitutional challenges.” Phelps v. Hamilton,

122 F.3d 885, 889 (10th Cir. 1997). “Younger abstention is ‘non-

discretionary . . . absent extraordinary circumstances,’ if the three

conditions are indeed satisfied.” Brown ex rel. Brown v. Day, 555 F.3d

882, 888 (10th Cir. 2009) (quoting Amanatullah v. Co. Bd. of Med.

Examiners, 187 F.3d 1160, 1163 (10th Cir. 1999)).

        This case satisfies the three conditions in Younger. The state

criminal proceedings against Petitioner are ongoing, the State of

Kansas has an important interest in resolving alleged violations of

1 To the extent that Petitioner bases his claims for federal habeas relief
solely on the violation of state statutes, he cannot succeed. See Estelle v.
McGuire, 502 U.S. 62, 68 (1991) (“Federal habeas relief does not lie for errors
of state law.”).
    Case 5:21-cv-03195-SAC Document 3 Filed 09/01/21 Page 3 of 3




its criminal statutes, and the state courts provide Petitioner an

adequate opportunity to present his challenges, including his federal

constitutional claims, either in district court or on appeal. Although

“[t]he Younger abstention doctrine does not apply ‘in case of proven

harassment or prosecutions undertaken by state officials in bad faith

without hope of obtaining a valid conviction and perhaps in other

extraordinary circumstances where irreparable injury can be shown,’”

a petitioner asserting such circumstances must make “‘more than mere

allegations of bad faith or harassment.’” Amanatullah, 187 F.3d at

1165. Petitioner has not done so.

     Petitioner is therefore directed to show cause, in writing, on

or before October 1, 2021, why this matter should not be summarily

dismissed without prejudice under Younger. The failure to file a timely

response will result in this matter being dismissed without further

prior notice to Petitioner.



     IT IS THEREFORE ORDERED that Petitioner is directed to show cause,

in writing, on or before October 1, 2021, why this matter should not

be summarily dismissed without prejudice pursuant to Younger.


     IT IS SO ORDERED.

     DATED:   This 1st of September, 2021, at Topeka, Kansas.




                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
